Citation Nr: 1023986	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-21 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to restoration of a 100 percent evaluation 
for prostate cancer, postoperative retropubic prostatectomy, 
from May 1, 2008 through February 28, 2010.

2.  Entitlement to restoration of a 60 percent evaluation for 
prostate cancer, postoperative retropubic prostatectomy, from 
March 1, 2010.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 until August 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Reno, Nevada.

In a rating decision of April 2006, the Veteran was awarded 
service connection for prostate cancer, postoperative 
retropubic prostatectomy, and assigned a 100 percent rating 
for the disability.

In November 2007 he was notified of a proposed reduction of 
his rating from 100 percent to 60 percent.  In February 2008 
the Veteran's rating for prostate cancer, postoperative 
retropubic prostatectomy, was reduced to 60 percent effective 
May 1, 2008, and a timely appeal was effectuated.  

During the pendency of his appeal, the RO generated an 
additional proposed rating reduction in September 2009.  In a 
Rating Decision of December 2009, the Veteran's rating for 
prostate cancer, postoperative retropubic prostatectomy, was 
reduced to 40 percent, effective March 1, 2010.n dditional t 
g from 100 percent to 60 percent. sh;'. 



FINDINGS OF FACT

1.  A 100 percent disability rating for prostate cancer, 
postoperative retropubic prostatectomy, was assigned 
effective March 4, 2005, and reduced to a 60 percent rating 
effective May 1, 2008. 

2.  Prostate cancer, postoperative retropubic prostatectomy, 
is not productive of active cancer, local reoccurrence of 
cancer, or metastasis, and the Veteran is not undergoing 
treatment for cancer.

3.  A 60 percent disability rating for prostate cancer, 
postoperative retropubic prostatectomy, was assigned 
effective May 1, 2008, and reduced to a 40 percent effective 
March 1, 2010. 

4.  Residuals of prostate cancer, postoperative retropubic 
prostatectomy, did not improve and are productive of urinary 
incontinence, and require the wearing of absorptive pads 
which are changed four to five times a day.


CONCLUSIONS OF LAW

1.  A 100 percent evaluation for prostate cancer, 
postoperative retropubic prostatectomy, is not restored.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.344(c), 4.115b 
(2009).

2.  A 60 percent evaluation for prostate cancer, 
postoperative retropubic prostatectomy, is restored.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.344(c), 4.115b, 
DC 7528 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In this case, the Veteran was notified of the proposed rating 
action in a letter of November 2007.  That letter described 
the process by which a rating reduction occurs, and 
identified further steps for the Veteran to take in 
challenging the reduction.  Furthermore a letter of April 
2008, the Veteran was given additional information as to what 
evidence may required to substantiate his claim of 
restoration.

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the claim was readjudicated with the issuance 
of a Supplemental Statement of the Case in August 2008.  
Neither the Veteran, nor his representative, have indicated 
any prejudice caused by this timing error, and the Board 
finds no basis for finding prejudice against the Veteran's 
appeal of the issues adjudicated in this decision. See 
Shinseki v. Sanders, 129, S. Ct. 1696, 2009 WL 1045952 (U.S. 
2009).

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Private and VA records have been been 
obtained.  Furthermore, the Veteran was afforded VA 
examinations in June 2006 and July 2009 in which the 
examiners took down the Veteran's history, considered lay 
evidence, and reached conclusions based on their examination 
that were consistent with the record.  The examinations are 
found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record, including testimony provided at a September 
2009 hearing before the undersigned.  The Board has carefully 
considered such statements and concludes that no available 
outstanding evidence has been identified.  Additionally, the 
Board has reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the Veteran's claim of restoration of a 60 
percent rating, the Board is granting, in full, the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  

Rating Reductions

A disability rating may be reduced under specifically limited 
circumstances, circumscribed by regulations promulgated by 
the Secretary of the Department of Veterans Affairs.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The 
United States Court of Veterans Appeals (Court), in Brown v. 
Brown, 5 Vet. App. 413 (1993), interpreted the provisions of 
38 C.F.R. § 4.13 to require that in any rating reduction 
case, it must be ascertained, based upon a review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 
and 4.10 provide that in any rating-reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but also that the change actually reflects 
an improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  Brown v. Brown, 5 Vet. 
App. 413 (1993).

38 C.F.R. § 3.344(a) provides for the stabilization of 
disability evaluations and requires that prior to a rating 
reduction there must be a comparison of the evidence, and 
particularly any rating examinations, to ensure completeness 
and that rating subject to temporary or episodic improvement 
will not be reduced on a single examination unless clearly 
warranted by all the evidence.  Any material improvement must 
be reasonably certain to continue under the ordinary 
conditions of life.  However, 38 C.F.R. § 3.344(c) stipulates 
that the provisions of 38 C.F.R. § 3.344(a) apply to ratings 
that have continued for long periods at the same level 
(meaning 5 years or more) and do not apply to disabilities 
that have not become stabilized and are likely to improve.  
Re-examinations disclosing physical or mental improvement in 
these disabilities, will warrant a reduction in rating.



1.  Reduction from 100 Percent to 60 Percent

The Veteran's prostate cancer, postoperative retropubic 
prostatectomy, is rated under 38 C.F.R. § 4.115b, Diagnostic 
Code (DC or Code) 7528 for malignant neoplasms of the 
genitourinary system.  Six months after the cessation of 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure, a Veteran rated under this Code is to 
undergo a mandatory VA examination.  Any change in the 
Veteran's evaluation based upon that, or any subsequent 
examination, is subject to the provisions of 38 C.F.R. § 
3.105(e).  Furthermore, if there is no local reoccurrence or 
metastasis, the Veteran is to be rated based on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, DC 7528 (2009).

In this case, the Veteran underwent a radical retropubic 
prostatectomy and bilateral pelvic lymphadenectomy in May 
2005, which was followed by radiation treatment, including 
external beam radiation therapy.  A September 2006 note 
indicates that the Veteran last underwent radiation therapy 
in May 2006.  By February 2007, the Veteran's PSA (prostate-
specific antigen) was 0.01.

During a VA examination in June 2007, the Veteran was 
diagnosed with adenocarcinoma of the prostate gland, treated 
by radical prostatectomy and radiation.  No prostate cancer 
was diagnosed by examination or by history from the Veteran.

38 C.F.R. § 4.115b, DC 7528 calls for a 100 percent rating 
based on the presence of malignant neoplasms of the 
genitourinary system.  Following the cessation of treatment 
of such a disability, a rating is to be made based upon 
residuals as voiding dysfunction or renal dysfunction.  Here, 
VA examination in June 2007 revealed that the Veteran no 
longer had cancer, and VA treatment records show that 
treatment for cancer ended in May 2006.  It was due to the 
cessation of treatment that the RO reduced the Veteran's 
rating from 100 percent to 60 percent in February 2008.  In 
essence, once cancer was no longer active, and following the 
cessation of treatment, the Veteran was no longer eligible to 
be rated under the initial diagnostic code.  See  
Bennett v. Brown, 10 Vet. App. 178 (Vet. App. 1997).  Rather, 
the Veteran was to be rated on residuals.

In statements of January and March 2008, the Veteran argued 
that his disability had not improved such as to warrant a 
reduction in his rating.  Additionally, a December 2007 
letter from Dr. A.P.R. states that the Veteran's health has 
declined, not improved.

The Board notes that ordinarily the law provides that a 
rating may be reduced on a showing of actual improvement of 
the disability at issue.  In this case, however, the 
operative regulation is 38 C.F.R. § 4.115b, which clearly 
states that where there is no active cancer, no local 
reoccurrence of cancer, and no metastasis, a Veteran is to be 
rated on the basis of voiding dysfunction or renal 
dysfunction.  38 C.F.R. § 4.115b, DC 7528 (2009).

To that end, the Veteran has argued that he still has active 
cancer.  Specifically, in April 2008 his representative 
stated that the Veteran's PSA had changed and that he was 
scheduled to undergo radiation treatment "in the coming 
weeks."  VA records do confirm that the Veteran's PSA-T 
level rose to 0.05 in February 2008, however it was indicated 
that because the Veteran's PSA was less than 2.5, a "free 
PSA" panel was not needed.  A March 2008 urology note states 
that the Veteran's PSA revealed a slight increase to 0.05 and 
that if an increase were to continue, additional treatment 
may be called for.  

In June 2008 the Veteran's representative stated that he was 
still being treated for active cancer, however, in a report 
of contact of July 2008, the Veteran indicated that he was 
"done with radiation because his PSA is low."  By September 
2008, his PSA had increased to 0.50.

In March 2009, the Veteran's PSA was 0.10.  On VA examination 
in July 2009, the Veteran's PSA was 0.10 with the reference 
range being 0.00 to 4.00.  The diagnosis was of prostate 
cancer, status post radical prostatectomy and radiation 
therapy with residual urinary incontinence and erectile 
dysfunction.  With regard to the diagnosis of prostate 
cancer, in context of the entire report, it is appareant that 
the diagnosis was of a history of cancer, and not of a 
reflection of an active disease process.  In September 2009, 
PSA was 0.13.

In a November 2009 oncology note, the Veteran indicated that 
he wanted to undergo treatment with radiation and 
chemotherapy.  The Veteran's PSA was 0.13, which was 
described as "very mild."  The impression was of a history 
of prostate cancer, without any recurrence or metastasis.  
The Veteran was advised that without a real recurrence, 
chemotherapy would likely have no effect on his PSA.

In a September 2009 hearing before the undersigned, the 
Veteran stated that he had never been told that his cancer 
was in remission.  It was the Veteran's opinion that because 
his PSA was not 0.00, he must still have "cancer somewhere, 
they just can't find it."

In spite of the Veteran's supposition that he still has 
cancer, the medical evidence indicates that he does not, in 
fact, have prostate cancer.  While the Veteran may believe 
otherwise, the diagnosis of cancer is a complex medical issue 
that is beyond the realm of a layman's competence.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Hence, the Veteran's statements to that end, are of little 
probative value.  Far more probative, are the numerous 
medical treatment and diagnostic records indicating that the 
Veteran does not have active cancer.

As the evidence shows no active cancer, no local reoccurrence 
of cancer, and no metastasis related to prostate cancer, 
postoperative retropubic prostatectomy, the RO's reduction 
was appropriate under the operative regulation.  38 C.F.R. § 
4.115b, DC 7528 (2009).

Whether the issue before the Board is phrased as entitlement 
to restoration of a 100 percent evaluation of prostate cancer 
or whether the change in the diagnostic code under which the 
Veteran was rated was appropriate, the results are the same.  
The Veteran no longer had prostate cancer, treatment for 
cancer had ceased, and there had been an appropriate lapse in 
time since cessation of treatment.  The controlling 
regulation is clear, and different rating criteria were for 
consideration.



2.  Reduction from 60 Percent to 40 Percent

In this case, the Veteran was assigned a 60 percent 
evaluation for prostate cancer, postoperative retropubic 
prostatectomy, between March 4, 2005 and May 1, 2008.  As 
this period was less than five years, subsection (c) of 38 
C.F.R. § 3.344 is the applicable regulation.

The Veteran's prostate cancer, postoperative retropubic 
prostatectomy, is rated based on residuals of voiding 
dysfunction under 38 C.F.R. § 4.115b, DC 7528.  That Code 
indicates that between voiding dysfunction or renal 
dysfunction, residuals of malignant neoplasms of the 
genitourinary system are to be based upon which ever 
dysfunction is prominent.  In this case, the Veteran does not 
have renal dysfunction and thus is rated based on voiding 
dysfunction.

Voiding dysfunction is rated according to 38 C.F.R. § 4.115a 
which specifies that a ratings should be assigned for 
particular conditions of urine leakage, frequency or 
obstructed voiding.  Continual urine leakage, post surgical 
urinary diversion, urinary incontinence or stress 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than four 
times a day calls for a 60 percent rating.  Symptoms 
requiring the wearing of absorbent materials which must be 
changed two to four times per day indicate a 40 percent 
rating and symptoms requiring the wearing of absorbent 
materials which must be changed less than two times per day 
indicate a 20 percent rating.  38 C.F.R. § 4.115a (2009). 

On VA examination in June 2007, prior to the rating reduction 
on appeal, the Veteran was incontinent due to an inability to 
withhold urine within the urinary bladder.  The Veteran used 
approximately four to five absorbent pads a day as a result 
of incontinence.  He had no renal colic or bladder stones, no 
acute nephritis, no dialysis, and no clinical evidence of any 
chronic kidney disease.

In December 2007, the Veteran had significant leakage and 
stated that he would be wearing pads or diapers if not for 
the fact that he experienced a rash when wearing them.  A 
letter from the Veteran's doctor in December 2007, stated 
that he is incontinent on bending, squatting, or coughing.  
She further indicated that the Veteran used the rest room 
every hour throughout the day and night.

In March 2008, the Veteran had frequent episodes of stress 
incontinence.  In a nursing note of June 2008, the Veteran 
was said to be continent and voiding without difficulty.  
However, the Board finds this to be an anomalous report 
insofar as it is inconsistent with another June 2008 note 
indicating that the Veteran was bothered by urinary 
incontinence.  In September 2008, the Veteran complained of 
urgency to urinate.

In March 2009, the Veteran endorsed wearing diapers due to 
incontinence.  On VA examination in July 2009, the Veteran 
endorsed urinary dribbling, leakage and incontinence.  He 
indicated that he wore absorbent material that needed to be 
changed two to four times a day.  In a September 2009 hearing 
before the undersigned, the Veteran stated that he changed 
absorptive material four to five times a day.

The Board's review of the evidence reveals that there has not 
been an improvement in the Veteran's symptoms or disability 
and thus a reduction from 60 percent to 40 percent is 
inappropriate.

In sum, prior to the proposed rating reduction in September 
2009, the Veteran had urinary incontinence, for which he wore 
absorptive material.  The Veteran endorsed the need to change 
his absorptive material two to four times a day.  However, at 
a hearing before the undersigned in September 2009, the 
Veteran endorsed the need to change absorptive material up to 
five times a day.

In order for a rating reduction to be made, improvement of 
the rated disability must be demonstrated.  38 C.F.R. § 
3.344(c) (2009).  Based on a review of the evidence of 
record, the Board is unconvinced that the Veteran's 
symptomatology has improved.  Accordingly, a 60 percent 
evaluation is restored.




ORDER

Restoration of a 100 percent evaluation for prostate cancer, 
postoperative retropubic prostatectomy, is denied.

Restoration of a 60 percent evaluation for prostate cancer, 
postoperative retropubic prostatectomy, is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


